Case 1:16-cr-00640-BMC Document 689 Filed 05/03/19 Page 1 of 3 PageID #: 9698



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------- X
                                                           :
 UNITED STATES OF AMERICA,                                 :
                                                           :
                       - against –                         :
                                                           :
 MARK NORDLICHT,                                           : ORDER
 DAVID LEVY,                                               :
 DANIEL SMALL,                                             : 16-cr-00640 (BMC)
 JOSEPH MANN,                                              :
 JOSEPH SANFILIPPO, and                                    :
 JEFFREY SHULSE,                                           :
                                                           :
                            Defendants.                    :
----------------------------------------------------------- X

COGAN, District Judge.

       Defendant Levy’s [670] motion to strike is denied for the reasons set forth below.

      1.       Levy seeks to strike Government Exhibit 4212, a 2007 PowerPoint presentation

about a Platinum fund, for three reasons. First, Levy claims that the controlling fund documents

render this presentation irrelevant. This argument is foreclosed by United States v. Weaver, 860

F.3d 90, 95 (2d Cir. 2017) (“contractual disclaimers of reliance on prior misrepresentations do

not render those misrepresentations immaterial”).

      2.       Levy misconstrues the Court’s April 28, 2019 order, which he claims

“unambiguously stated that Dr. Huth was not permitted to rely on any statements contained in

the 2007 summary provided to him by his boss.” To the contrary, this order denied defendants’

motion to strike Huth’s testimony about his redemption rights, which was based in part on

Huth’s review of Government Exhibit 4212. Although the order granted Levy’s motion to strike

Huth’s testimony that his investment would be immunized from a restructuring of the fund if he
Case 1:16-cr-00640-BMC Document 689 Filed 05/03/19 Page 2 of 3 PageID #: 9699



did not vote in favor of the restructuring, this testimony was based on an idiosyncratic reading of

a November 23, 2015 email, not the 2007 presentation.

      3.       Second, Levy claims that this presentation is outside the statute of limitations

period. However, to prove a conspiracy charge, the Government has to show “that the

conspiracy still subsisted within the [relevant time period], and that at least one overt act in

furtherance of the conspiratorial agreement was performed within that period.” Grunewald v.

United States, 353 U.S. 391, 970 (1957). Because “inherent in that rule is the government’s

ability to plead and prove earlier overt acts,” the 2007 presentation “is admissible to prove an

overt act in furtherance of the charged conspiracy . . . .” United States v. Saneaux, 365 F. Supp.

2d 493, 505 (S.D.N.Y. 2005).

      4.       Third, Levy claims that the 2007 presentation was outside the commencement

date of the charged conspiracies, the earliest of which allegedly began in 2012. However, this

presentation is “admissible because . . . it ‘arose out of the same transaction or series of

transactions as the charged offense, . . . is inextricably intertwined with the evidence regarding

the charged offense, or . . . is necessary to complete the story of the crime on trial.’” United

States v. Reed, 576 F. App’x 60, 61 (2d Cir. 2014) (quoting United States v. Carboni, 204 F.3d

39, 44 (2d Cir. 2000)). Huth testified that he decided to invest in Platinum, in part, because of

the 2007 presentation, and he continued to be a Platinum investor through the time period of the

alleged conspiracy.

      5.       Levy also notes that any purported misrepresentations in the 2007 presentation

cannot be the basis for a conviction here, and the Court agrees to the extent he means that any

misstatements in the presentation cannot be the sole basis for a conviction. In that instance, the

Government would have failed to meet its burden of proving beyond a reasonable doubt the




                                                  2
Case 1:16-cr-00640-BMC Document 689 Filed 05/03/19 Page 3 of 3 PageID #: 9700



existence of an overt act taken in furtherance of the conspiracy within the statute of limitations.

However, the Court can address Levy’s concern with appropriate jury instructions, not by

precluding Government Exhibit 4212.

SO ORDERED.
                                              Digitally signed by Brian M.
                                              Cogan
                                              ______________________________________
                                                                U.S.D.J.

Dated: Brooklyn, New York
       May 3, 2019




                                                  3
